DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement has been made of applicant’s claim for priority under 35 USC 119 (a-d).  The certified copy has been filed within Application No 16/212033 on 01/24/2019.
Information Disclosure Statement 
The Information Disclosure Statements (IDS) filed 11/10/2021 and 05/20/2021 has been placed in the application file and the information referred to therein has been considered. 
Drawings
The drawings received 05/20/2021 are acceptable for examination purposes.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 7, 9, 10, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over KR101195931 to Choi (machine translation to Choi) in view of CN104332653 to Fu (Fu, machine translation).
Regarding claim 1-4,  7 and 12,   Choi discloses  an  electrolyte for a lithium secondary battery (re claim 12) for use in an electronic device (re claim 17, para 2),  comprising a fluorinated cyclic carbonate (fluoroethylene carbonate FEC, re claims 7)  and a multi-nitrile compound having an ether bond (1,2,3-tris (2-cyanoethoxy) propane (3-CEP, re claims 2, 3, 4), wherein based on the total weight of the electrolyte, the weight percentage (Cf) of the fluorinated cyclic carbonate is greater than the weight percentage (Cn) of the multi-nitrile compound having an ether bond (para 75). Choi does not expressly disclose wherein the electrolyte comprises a cyclic phosphonic anhydride.  
Fu teaches a non-aqueous electrolyte for a lithium ion battery (claim 1, p.2) comprising a non-aqueous organic solvent and at least one phosphonic acid cyclic anhydride compound represented by Formula (I), wherein R 1, R 2, and R 3 are independently selected from a group having 1 to 20 carbon atoms, a group having 6 to 26 carbon atoms, and containing at least one benzene ring (reads on claimed General Formula [6] re claim 9).  In addition, Fu teaches that the electrolyte solution comprises FEC, linear and chain carbonates. Furthermore, Fu teaches that adding of compound of formula (I) a stable solid electrolyte interface film (SEI film) is formed on the anode surface of the lithium-ion battery with a high ion conductivity. The movement of lithium ions becomes smooth, thereby achieving excellent low-temperature charge and discharge performance and rate performance (p. 5). Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the electrolyte of Choi with the phosphonic acid cyclic anhydride of Fu, because such modification would achieve excellent low-temperature charge and discharge performance and rate performance.
Regarding claim 6, Choi discloses vinylene-carbonate (para 37).
Regarding claim 10, Choi discloses wherein the electrolyte further comprises at least one of a cyclic carbonate having a carbon-carbon double bond, a fluorinated chain carbonate, a dinitrile compound, and a compound having a sulfur-oxygen double bond (claim 8, claim 12, para 59). 
Regarding claim 11, Choi discloses wherein the electrolyte further comprises at least one of a cyclic carbonate, a chain carbonate, a cyclic carboxylate, a chain carboxylate, a cyclic ether, a chain ether, a phosphorus- based organic solvent, a sulfur-containing organic solvent, and an aromatic fluorine-containing solvent (claim 8, claim 12, para 59).
Claim 5   is rejected under 35 U.S.C. 103 as being unpatentable over KR101195931 to Choi in view of CN104332653 to Fu   as applied to claim 1 and further in view of Qiang Ma et al. “Highly Conductive Electrolytes Derived from Nitrile Solvents” Journal of The Electrochemical Society, 162 (7) A1276-A1281 (2015) (Ma).
Regarding claim 5, modified Choi (Choi in view of Fu) discloses the invention as discussed above as applied to claim 1 and incorporated therein. Modified Choi does not expressly disclose wherein the electrolyte wherein the multi-nitrile compound having an ether bond comprises Compound IA.
Ma teaches new low molecular weight nitrile solvents for secondary lithium battery electrolytes (Abstract), including compound represented by Formula 1b (below). Ma also teaches that one molecule of 1b has ability to accommodate two lithium ions (more charge carriers) through 4 + 4 coordination sites, which explains why this material exhibits the best ionic conductivity (p. 1280, right col.).  Ma also teaches that use 1a may allow to use a battery at lower temperature compared to carbonate-based solvents (Conclusions).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the electrolyte of Choi by adding to or replacing the multi-nitrile compound of modified Choi, with compound of formula 1a of Ma, because such modification would significantly improve an ionic conductivity of the electrolyte solution and low temperature battery performance.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over KR101195931 to Choi in view of CN104332653 to Fu as applied to claim 1 and further in view of CN103633371 to Shi (Shi machine translation).
Regarding claim 8, modified Choi (Choi in view of Fu) discloses the invention as discussed above as applied to claim 1 and incorporated therein. Modified Choi does not expressly disclose wherein the electrolyte further comprises a fluoroether.
Shi teaches a non-aqueous electrolyte for a lithium ion battery comprising an organic solvent and fluoroether as a wetting additive of formula R1-O-R2 (claim 1) wherein R1 is a fluorine-containing alkyl group having 3 to 6 carbon atoms, R2 is a fluorine-containing alkyl group having 2 to 6 carbon atoms. Shi also teaches that such wetting additive is used along with FEC, cyclic and linear carbonates. Shi also teaches that the wetting additive fluoroether compound has significantly improved the normal temperature cycle performance and high temperature storage performance compared to the electrolyte without the wetting additive (p.11). Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the electrolyte of modified Choi with the fluoroether wetting additive of Shi, because such modification would significantly improve the normal temperature cycle performance and high temperature storage performance.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over KR101195931 to Choi in view of CN104332653 to Fu as applied to claim 12 and further in view of US 20170288268 to Kim (Kim). 
Regarding claims 13 and 14, modified Choi discloses the invention as discussed above as applied to claim 12 and incorporated therein. Modified Choi does not expressly disclose at least one of ethyl acetate, propyl acetate, ethyl propionate, or propyl propionate, present in a content of about 1 wt.%-about 60 wt.% based on the total weight of the electrolyte.
Kim teaches an electrolyte for lithium secondary battery, the electrolyte containing multinitrile additives and alkyl carboxylates. Therefore, a use alkyl carboxylates with multinitrile compounds in the battery electrolytes is well known. Specifically, Kim teaches electrolytes solutions wherein a content of propyl propionate is 40 volume %, which is within claimed weight range (Table1). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a case of obviousness exists. MPEP 2144.05. Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the electrolyte for  electrochemical device of modified Choi with the propyl carbonate in a range 1 wt.%-about 60 wt.% or 10 wt.%-about 50 wt.% as taught by Kim , because such modification in order to thermal durability of a battery, for example, improving electrochemical characteristics and thermal safety of a solvent, using an additive to delay ignition of the battery, decreasing thickness change of the battery. 
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over KR101195931 to Choi in view of CN104332653 to Fu as applied to claim 12 and further in view of US 2017/0324116 to Onashi (Onashi).
Regarding claim 16 and 17, Choi discloses the invention as discussed above as applied to claim 12 and incorporated therein. Choi also disclose preparation of electrodes by applying slurry on corresponding current collectors (para 77, 78).  Modified Choi does not expressly disclose the  coating is at least one selected from the group consisting of: a single-sided coating formed by coating a slurry only on one surface of the current collector; and a double-sided coating formed by coating a slurry on two opposing surfaces of the current collector, where the electrode including the single-sided coating has an electrode compaction density D1, the electrode including the double-sided coating has an electrode compaction density D2, and D1 and D2 satisfy the relationship: about 0.8 < D1/D2 < about 1.2 and where when the electrode is a cathode, D2 meets the formula: about 3.5 g/cm3 < D2 < about 4.3 g/cm3; or when the electrode is an anode, D2 meets the formula: about 1.2 g/cm3 < D2 < about 1.8 g/cm3.
Onashi teaches an electrochemical device (secondary battery)  comprising electrolyte solution, wherein the electrolyte solution contains the electrolyte ([0002]) comprising a dinitrile compound a trinitrile compound(para 70, 71)  propyl propionate (para 134), cyclic carbonate comprising a carbon-carbon unsaturated bond and a cyclic carbonate comprising a fluorine atom (claim 6), compound having S=O double bond (para 73) and  fluoro-ether (para 136), i.e. the electrolytic solution  substantially similar to the electrolytic solution of modified Choi. In addition, Onashi teaches that the battery electrodes comprising single coated current collectors wherein the current collectors single coated with active material containing slurry having compaction density 4.2 g/cm3 for cathode (para 217) and 1.3 g/cm3 for anode (para 181, re claim 17). It is noted that a specific example in the prior art which is within a claimed range anticipates the range.  See MPEP 2131.03. Onashi also teaches when the compaction density kept in the range from 1.9 g/cm3 to 1.2 g/cm3   it would allow to avoid destruction of particles of the negative electrode active material, increase in the initial irreversible capacity or to the deterioration of charge and discharge characteristics and increasing battery resistance (para 181). Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the electrotechnical device  of  modified Choi with the electrodes having compaction density and anode having density about 1.3 1.3 g/cm3  , as taught by Onashi, because such modification would allow to avoid destruction of particles of the negative electrode active material, increase in the initial irreversible capacity or to the deterioration of charge and discharge characteristics and increasing battery resistance (para 181).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Usyatinsky/Primary Examiner, Art Unit 1727